Citation Nr: 1045915	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-27 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for posttraumatic stress 
disorder (PTSD) and, if so, whether service connection is 
warranted.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The record reveals that the Veteran specifically submitted a 
claim of entitlement to service connection for PTSD.  However, 
the Board has included the issue of entitlement to service 
connection for an acquired psychiatric disorder in light of 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled).

A hearing was held on August 18, 2009, in Togus, Maine, before 
Kathleen K. Gallagher, a Veterans Law Judge who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination in 
this case.  A transcript of the hearing is in the claims file.  
After the hearing, the appellant submitted additional evidence to 
the Board, along with a written waiver of initial RO review of 
this evidence.  See 38 C.F.R. § 20.1304 (2010).

As will be discussed in greater detail below, the Veteran's claim 
of entitlement to service connection for PTSD has been reopened 
on the basis of new and material evidence; however, additional 
development is necessary prior to adjudication of the claim for 
service connection.  Therefore, the issues of entitlement to 
service connection for PTSD and entitlement to an acquired 
psychiatric disorder, other than PTSD, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The August 2006 rating decision, which denied service 
connection for PTSD, is final.  

2.  The evidence received since the August 2006 rating decision, 
by itself or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The August 2006 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 20.1103 (2010).

2.  The evidence received subsequent to the August 2006 rating 
decision is new and material and the claim for service connection 
for PTSD is reopened.  38 U.S.C.A.   § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The law provides that the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held 
that VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The duty to notify requires, in the 
context of a claim to reopen, the Secretary to look at the bases 
for the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.

In the decision below, the Board has reopened the Veteran's claim 
for service connection for PTSD and, therefore, regardless of 
whether the requirements of Kent have been met in this case, no 
harm or prejudice to the appellant has resulted.  Thus, the Board 
concludes that any defect in providing notice and assistance to 
the Veteran was at worst harmless error in that it did not affect 
the essential fairness of the adjudication.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

LAW AND ANALYSIS

New and Material Evidence

The Veteran's claim for service connection was previously denied 
by an August 2006 rating decision.  The Veteran was provided 
notification of his appellate and procedural rights and did not 
appeal the decision.  Therefore, the decision became final.  See 
38 C.F.R. § 20.1103.

The Veteran submitted a petition to reopen his claim for service 
connection for PTSD in May 2007.    

 Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R.  § 3.156(a).  
The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  Further, the Court has also held 
that in order to reopen a previously and finally disallowed claim 
there must be new and material evidence presented since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other 
grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence on file at the time of the last denial in August 
2006 consists of the service treatment records, VA treatment 
records, private treatment records, and personnel records.  The 
RO denied the Veteran's claim for service connection for PTSD 
because there was no diagnosis of PTSD and there was no evidence 
of any in-service stressors.   

As the previous denial of service connection was premised on 
finding that there was no current diagnosis of PTSD and no 
evidence regarding in-service stressors, for evidence to be new 
and material, (i.e., relating to unestablished facts necessary to 
substantiate the claims and raising a reasonable possibility of 
substantiating the claims), the evidence would have to tend to 
show that the Veteran had current diagnosis of PTSD and/or an in-
service stressor.

The evidence associated with the claims file subsequent to the 
August 2006 rating decision includes VA treatment records, 
private treatment records, letters from Dr. J.L.N. and P.A.O., 
and the Veteran's testimony and statements.  The Board has 
thoroughly reviewed the evidence associated with the claims file 
subsequent to the August 2006 rating decision and finds that this 
evidence constitutes new and material evidence which is 
sufficient to reopen the previously denied claim for service 
connection for PTSD.  In particular, the Board finds that the 
letter from Dr. J.L.N. is material.  The letter shows that the 
Veteran was diagnosed with PTSD.  Therefore, as the evidence 
shows that the Veteran has a current diagnosis of PTSD, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim.  Accordingly, the Board finds that new 
and material evidence has been presented to reopen the Veteran's 
previously denied claim for service connection for PTSD.  

However, as is discussed below, the Board is of the opinion that 
further development is necessary before the merits of the 
Veteran's claim can be adjudicated.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and to 
this extent only, the appeal is granted.


REMAND

Reasons for Remand: To provide proper notice and afford the 
Veteran a VA examination.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.  § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

Service connection for PTSD generally requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R.  § 3.304(f).

In addition, there are special development and notification 
procedures with respect to in-service stressors involving 
personal assault.  38 C.F.R. § 3.304(f)(4).  The VA Adjudication 
Procedural Manual M21-1, Part III, notes that "Personal assault 
is an event of human design that threatens or inflicts harm. 
Examples of this are rape, physical assault, domestic battering, 
robbery, mugging, and stalking."  M21-1, Part III, 5.14c. The 
adjudication manual identifies alternative sources for developing 
evidence of personal assault, including private medical records, 
civilian police reports, reports from crisis intervention 
centers, testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1, Part III, 5.14c (4)(a).  
When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as behavior 
changes that occurred at the time of the incident, might still 
establish that an in-service stressor incident occurred.  
Examples of behavior changes that might indicate a stressor 
include: visits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment; sudden requests 
that the veteran's military occupational series or duty 
assignment be changed without other justification; lay statements 
indicating increased use or abuse of leave without apparent 
reason; changes in performance or performance evaluations; lay 
statements describing episodes of depression, panic attacks or 
anxiety with no identifiable reasons for the episodes; increased 
or decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or under 
eating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the claimed 
trauma but not reported as a result of the trauma; breakup of a 
primary relationship.  M21-1, Part III, 5.14c (7)(a)-(o).  See 
also 38 C.F.R.  § 3.304(f)(4) (2010); Patton v. West, 12 Vet. 
App. 272 (1999) (holding that certain special M21 manual 
evidentiary procedures apply in post-traumatic stress disorder 
personal assault cases).

In this case, the Veteran has not been issued a notice letter 
with respect to his claim for service connection for PTSD.  The 
record does not contain any letter informing the Veteran of the 
elements required to substantiate a claim of service connection 
for PTSD.  In addition, the Veteran has identified several in-
service stressors including physical assault by other servicemen.  
During his hearing, the Veteran testified that he was severely 
beaten by a group of servicemen which required hospitalization 
for a head injury.  He also explained that he was stabbed by a 
fellow serviceman, resulting in a stab wound to the left thigh.  
While the service treatment records confirm that the Veteran 
received treatment for a stab wound of the left thigh, there is 
no evidence showing that the Veteran suffered a physical assault 
consisting of a head injury and subsequent hospitalization.  
Therefore, the Veteran must also be notified of the alternative 
sources to corroborate the alleged personal assault.  38 C.F.R. 
§ 3.304(f)(4).  

As noted above, the Veteran testified that he was severely beaten 
during his period of service and he suffered a head injury as a 
result of the beating.  He explained that he was hospitalized at 
the U.S. Army Hospital in Heidelberg, Germany for treatment of 
his head injury and that he was hospitalized overnight.  The 
Veteran should be given an opportunity to provide details, 
including an approximate time period, regarding this incident so 
that the RO can obtain records of his hospitalization.    

The Veteran has not been afforded a VA examination in connection 
with his claim for service connection for PTSD.  It appears that 
a VA examination was not provided due to the RO's determination 
that there was no verified in-service stressor.  See July 2008 
Statement of the Case.  Again, as noted above, the Veteran has 
presented evidence of several in-service stressors.  Although 
several of his alleged stressors could not be verified by the 
National Personal Records Center (NPRC), the Veteran has provided 
details regarding an in-service physical assault and that he was 
scared for his life during service.  See hearing transcript.  The 
Veteran mentioned one incident when he was stabbed in his thigh 
by another serviceman.  The service treatment records show that 
the Veteran was treated for a laceration of his left anterior 
thigh in July 1969 and was hospitalized at the U.S. Army Hospital 
in Heidelberg, Germany.  The records initially noted that the 
Veteran was stabbed by a knife; however, another clinical record 
noted that the Veteran stated that he stabbed himself while 
sharpening his pencil.  Yet, in another record, the treating 
physician indicated that the wound was from a pocket knife.  The 
Veteran testified that he was so scared for his life that he lied 
about the incident to his treating physicians because the other 
serviceman threatened further injury if he told the truth about 
the incident.  The Board recognizes that Veteran is competent to 
attest to factual matters of which he had first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Veteran's statements regarding his physical assault fall under 
this frame of analysis.  In addition, one of the clinical records 
dated in July 1969 tends to corroborate the Veteran's account.  
In the record, the treating physician appears to indicate that 
the Veteran's story regarding sharpening a pencil was a 
fabrication and suggested that the laceration was from a pocket 
knife.  The applicable regulations require that diagnoses of 
mental disorders conform to the fourth edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM- IV).  See 38 
C.F.R. § 4.125(a).  The DSM-IV provides two requirements as to 
the sufficiency of a stressor: (1) A person must have been 
"exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or events 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria are 
no longer based solely on usual experience and response, but are 
individualized (geared to the specific individual's actual 
experience and response).  See also Cohen v. Brown, 10 Vet. App. 
128, 141 (1997).  In this case, resolving the benefit of the 
doubt in favor of the Veteran, the Board finds sufficient 
evidence to corroborate the Veteran's stressor of physical 
assault resulting in a stab wound to the Veteran's thigh.  

However, the Board finds that the Veteran must be afforded a VA 
examination prior to adjudication of the claim for service 
connection for PTSD.  While the private letters, written by a 
nurse practitioner and a psychiatrist include diagnoses of PTSD, 
it appears that the diagnoses were not only based on the 
Veteran's now verified stressor of a physical assault consisting 
of a stab wound, but the diagnoses are also based on unverified 
in-service stressors.  Thus, the medical evidence of record does 
not contain a medical opinion discussing whether the Veteran's 
in-service physical assault, consisting of a stab wound, meets 
the DSM-IV criteria for a stressor, and if so, whether he 
currently has PTSD related to this stressor.  Therefore, the 
Board finds that a VA examination and medical opinion are 
necessary.  See § 3.159(c)(4) (2010), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board observes that the Veteran specifically filed a 
claim for service connection for PTSD.  In Clemons v. Shinseki, 
23 Vet. App. 1 (2009), the Board denied a claim for service 
connection for PTSD where the Veteran specifically requested 
service connection for PTSD, but the medical record also included 
diagnoses of an anxiety disorder and a schizoid disorder.  The 
Board narrowly construed the claim and denied upon the absence of 
a current diagnosis.  The United States Court of Appeals for 
Veterans Claims (Court), in vacating the Board's decision, 
pointed out that a claimant cannot be held to a "hypothesized 
diagnosis - one he is incompetent to render" when determining 
what his actual claim may be.  The Court further noted that the 
Board should have considered alternative current conditions 
within the scope of the filed claim.  Id.

The Board has preliminarily reviewed the case at hand and finds 
that Clemons is applicable here.  Notably, while the claim was 
adjudicated by the RO as PTSD, the Veteran has also been 
diagnosed with mood disorder and psychotic disorder.  As 
indicated under Clemons, these other diagnoses are to be 
considered as part of the underlying claim.  To date, however, 
the RO has not adjudicated this claim so broadly as to include a 
psychiatric disorder.  Therefore, this issue must be remanded for 
appropriate notification and further adjudication.  38 C.F.R. §§ 
3.159(b), 19.9.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a notice letter to 
the Veteran which complies with the 
notification requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159, regarding the 
claim of service connection for PTSD and an 
acquired psychiatric disorder.  The RO should 
also advise the Veteran of the alternative 
sources to support the assertion of a claimed 
personal assault.  38 C.F.R. § 3.304(f)(4).

2.  The RO should request that the Veteran 
provide additional information regarding his 
alleged physical assault during service, 
consisting of a head injury and 
hospitalization at the U.S. Army Hospital in 
Heidelberg, Germany to include the 
approximate dates of hospitalization.  

3.  If the Veteran provides additional 
information regarding his hospitalization, 
the RO should contact NPRC and/or any other 
appropriate agency and request any records of 
treatment at the U.S. Army Hospital in 
Heidelberg, Germany.  If attempts to obtain 
these records are unsuccessful, this should 
be documented in the claims file and the 
Veteran notified accordingly.

4.  If the RO does not receive any service 
records documenting a personal assault 
consisting of a head injury and the Veteran 
submits alternative sources attesting to the 
occurrence of the assault, the RO should 
refer the evidence for an opinion as to 
whether a personal assault occurred.  38 
C.F.R. § 3.304(f)(4).

5.  Following completion of the above, the 
Veteran should be afforded a VA psychiatric 
examination to determine the diagnosis of any 
and all psychiatric disorders which may be 
present.  The examiner is requested to review 
all pertinent records associated with the 
claims file, including the service treatment 
records and post-service medical records as 
well as the Veteran's own assertions.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed, but should include psychological 
testing including PTSD sub scales.  The RO 
should provide the examiner with a summary of 
the verified in-service stressors, including 
but not necessarily limited to the now 
verified stressor involving the stab wound in 
July 1969, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service stressor 
has resulted in the current psychiatric 
symptoms.

The examiner should determine whether the 
diagnostic criteria to support the diagnosis 
of PTSD have been satisfied, including 
whether the DSM-IV requirements for the 
sufficiency of a stressor have been met.  

If the examiner provides a diagnosis of PTSD, 
the examiner should opine as to whether it is 
at least as likely as not that the Veteran's 
PTSD is the result of his exposure to the 
credible/verified stressor(s) in service - to 
include his being the victim of an in-service 
personal assault - as opposed to being due to 
some other factor or factors.

The examiner should also provide an opinion 
as to whether it is at least as likely as not 
that any psychiatric disorder, other than 
PTSD, is related to active service.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a conclusion as it 
is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

6.  When the development has been completed, 
the issues should be readjudicated including 
entitlement to service connection for PTSD 
and entitlement to service connection for an 
acquired psychiatric disorder other than 
PTSD.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


